DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 10, 	replace “The method of claim 10” 

with  – The method of claim 9 –

 



Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  As per the independent claims, the cited portions of Li teaches specifically applying the attention layer to “LSTM” RNN’s, which Li explicitly states is different from LSTM RNN’s. One cited portion of Li is reproduced below.  [0026] There has been a significant progress in Automatic Speech Recognition (“ASR”) since the transition from the Deep feedforward Neural Networks (“DNNs”) to Recurrent Neural Networks (“RNNs”) with Long Short-Term Memory (“LSTM”) units. LSTMs alleviate the gradient vanishing or exploding issues in standard RNNs by using input, output and forget gates, thus improving the capacity of the network to capture long temporal context information in audio sequences. LSTM-RNNs have been shown to outperform DNNs on a variety of ASR tasks, and considerable efforts have been devoted to improving the structure of LSTM for ASR, such as convolutional LSTM DNN (““CLDNN’), time-frequency LSTM-RNNs, grid LSTMs, residual LSTMs, highway LSTMs, etc.  The cited paragraph 0026 of Li says explicitly that ASR (automated speech recognition) has transitioned away from DNN to RNN with LSTM. The entirety of Li is directed toward RNN with LSTM to improve ASR models. By contrast, the claims recite convolutional neural network (CNN) because the method described for music separation, as opposed to ASR, 1s actually performed better using CNN models and not RNN models. In addition, Li also explicitly applies the attention layer to the LSTM. Other cited portions of Li are reproduced below. [0037] FIG. 2D is a layer trajectory LSTM architecture 208 with context frames from a depth processing block (D-LSTM 228 instead of the T-LSTM 218 as in FIG. 2C) being added 248 for an input to a D-LSTM 228 in accordance with some embodiments. The process used to evaluate the 1+1th layer depth-LSTM output when incorporating t future frames of hidden vectors from depth-LSTM at every layer.  [0038] Thus, FIGS. 2C and 2D show the computational steps to update the 1+1th layer depth (D-
Bach (20180018553) see para 0008, 0076, 0219.  Malah (20100042408) in the realm of audio coding, demonstrating the use of neural networks (para 0067), with down/up sampling (para 0110), operating on spectral parameters – para 0066.  However, none of the prior art of record explicitly teach the claim limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        02/23/2022